Citation Nr: 0125536	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran retired in June 1991 after more than 20 years of 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.

For the reasons stated below, the Board concludes that a 
remand is necessary to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, particularly in light of the VCAA and its 
implementing regulations.

In the instant case, the veteran is seeking a total rating 
based upon individual unemployability due to service-
connected disabilities.  A total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as the result of two or more service-
connected disabilities, provided at least one disability is 
rated at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Further, multiple injuries affecting a single body 
system, as for example, orthopedic disabilities, are to be 
considered a single disability.  38 C.F.R. § 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran has been granted service connection for cervical 
sprain with neuralgia, rated 40 percent; lumbar back strain, 
rated 10 percent; degenerative arthritis of the right 
shoulder, rated 10 percent; and residuals of a right elbow 
and arm injury, rated  10 percent.  The veteran's service-
connected residuals of a right wrist injury and residuals of 
a tonsillectomy have not been found to be disabling to a 
compensable degree.  The veteran's overall disability 
evaluation is 60 percent, applying the VA's Combined Ratings 
Table at 38 C.F.R. § 4.25.  As the veteran's compensable 
disabilities are all orthopedic disabilities, his 60 percent 
evaluation meets the initial threshold requirements for a 
total rating under 38 C.F.R. § 4.16.  The question remains as 
to whether his service-connected disabilities preclude 
substantially gainful employment.

In reviewing the record, the Board notes that in a statement 
dated in September 1999, the town clerk for the city of 
Wadley, Alabama reported that the veteran resigned from his 
part-time position with the Wadley Police Department on June 
20, 1999 because of increasing chronic pain from his spine, 
with radiation down both arms into the hands, a continuous 
headache, constant lumbar pain with radiation into the legs, 
and a knee disability.  It was noted that knee surgery in 
1993 had been unsuccessful.  It is pertinent to note that the 
veteran's service-connected disabilities include neck,, low 
back, and right shoulder disorders but do not include a knee 
disability.  

As a result of this claim, the RO afforded the veteran a VA 
general medical examination in December 1999.  While the 
resulting report did not show any significant limitation of 
motion of the veteran's joints, the report did not discuss 
the affect of pain on joint motion.  That is, the examiner 
did not consider whether the veteran experiences any 
additional functional loss due to pain or other factors such 
as fatigability as contemplated by 38 C.F.R. §§ 4.40, 4.45 
(2001).  See DeLuca v. Brown, 8 Vet. App. 202, 204-05 (1995).  
Moreover, the December 1999 VA examiner did not provide an 
opinion on whether the veteran's service-connected 
disabilities would preclude substantially gainful employment, 
consistent with his  employment history and education.  In 
light of the employment statement submitted on behalf of the 
veteran, it is the Board's judgment that the veteran should 
be afforded another VA examination, which includes 
consideration of the DeLuca factors and an opinion on whether 
his service-connected disabilities alone preclude 
substantially gainful employment, within the meaning of the 
applicable law and regulations. 

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also notes that the veteran indicated during this 
appeal that he is receiving ongoing treatment at a VA medical 
center for his service-connected neck and low back 
disabilities.  On remand, the VA medical records and any 
additional pertinent treatment records should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

The RO should also address whether any additional 
notification or development action is required under the VCAA 
and its implementing regulations regarding the issue on 
appeal.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any of 
his disabilities in recent years.  After 
securing any necessary release, the RO 
should obtain those records not on file, 
to include any recent Birmingham, Alabama 
VA outpatient clinic records that may be 
available.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied.
3.  The RO is requested to afford the 
veteran a VA orthopedic examination to 
determine the current severity of the 
veteran's service-connected cervical 
spine, low back, right shoulder, right 
elbow, and right wrist disabilities.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the orthopedic examiner 
should address whether any pain relating 
to the veteran's cervical spine, low 
back, right shoulder, right elbow, and/or 
right wrist disabilities (including 
painful motion or pain with use), flare-
ups of pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss of any of the joints 
in question.  The examiner should state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by visible behavior.  To the 
extent that is possible, any functional 
loss that is present should be expressed 
as degrees of limitation of motion of the 
joints involved.  Any other indicated 
evaluations or studies deemed necessary 
should be accomplished.  

The examination should include a thorough 
social and industrial history

The examiner is also asked to opine 
whether it is at least as likely as not 
that the veteran's service-connected 
orthopedic disabilities would preclude 
substantially gainful (i.e., more than 
marginal) employment.  The veteran's 
claims file, including a copy of this 
REMAND, should be made available for 
review by the examiner.

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by VCAA and its implementing 
regulations have been completed with 
respect to the veteran's claim.

5.  Thereafter, the RO must reajudicate 
the claim for a total compensation rating 
based on individual unemployability.  If 
the benefit sought is not granted, the 
veteran and his representative are to be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to provide for additional 
development of the evidence.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


